 
 
Exhibit 10.4
 
Execution Version
 




FIRST AMENDMENT AGREEMENT


FIRST AMENDMENT AGREEMENT (this “Agreement”) dated as of August 1, 2011 by and
among (1) Seneca Foods Corporation, Seneca Snack Company and Seneca Foods, LLC
(collectively, the “Borrowers”), (2) Marion Foods, Inc., Lebanon Valley Cold
Storage, LLC and Lebanon Valley Cold Storage, LP (collectively, the
“Guarantors”), (3) the financial institutions party to the Loan and Security
Agreement (as defined below) as lenders (collectively, the “Lenders” and
individually, a “Lender”), and (4) Bank of America, N.A. (“Bank of America”) as
agent (the “Agent”) for the Lenders and as Issuing Bank with respect to a
certain Second Amended and Restated Loan and Security Agreement dated as of July
20, 2011, by and among the Borrowers, the Guarantors, the Lenders, the Agent,
the Issuing Bank and RBS Citizens, NA. as Syndication Agent (the “Loan and
Security Agreement”).


W I T N E S S E T H:


WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Loan and Security Agreement; and


WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


§1. Definitions. Capitalized terms used herein without definition that are
defined in the Loan and Security Agreement shall have the same meanings herein
as therein.


§2. Ratification of Existing Agreements. All o the Obligors’ obligations and
liabilities to the Agent, the Issuing Bank and the Lenders as evidenced by or
otherwise arising under the Loan and Security Agreement, the Notes and the other
Loan Documents, are, by each Obligor’s execution of this Agreement, ratified and
confirmed in all respects. In addition, by each Obligor’s execution of this
Agreement, each of the Obligors represents and warrants that no Obligor has any
counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.


§3. Representations and Warranties. Each of the Obligors hereby represents and
warrants to the Agent, the Issuing Bank and Lenders that all of the
representations and warranties made by the Obligors in the Loan and Security
Agreement, the Notes and the other Loan Documents are true in all material
respects on the date hereof as if made on and as of the date hereof, except to
the extent that such representations and warranties relate expressly to an
earlier date.
§4. Conditions Precedent. The effectiveness of the amendments contemplated
hereby shall be subject to the satisfaction on or before September 1, 2011 of
each of the following conditions precedent:




(a)  Representations and Warranties. All of the representations and warranties
made by the Obligors herein, whether directly or incorporated by reference,
shall be true and correct on the date hereof except as provided in §3 hereof.


(b)  Performance; No Event of Default. The Obligors shall have performed and
complied in all respects with all terms and conditions herein required to be
performed or complied with by them prior to or at the time hereof, and there
shall exist no Default or Event of Default.


(c)  Action. All requisite corporate or other action necessary for the valid
execution, delivery and performance by the Obligors of this Agreement and all
other instruments and documents delivered by the Obligors in connection herewith
shall have been duly and effectively taken.


(d)  Expenses and Fees. The Borrowers shall have paid to the Agent the
reasonable fees and expenses of counsel to the Agent in connection with the
preparation of this Agreement.


(e)  Pledged Aliens, Inc. Notes. Parent shall have delivered to the Agent,
together with allonge endorsements thereto, certain promissory notes in the
aggregate principal amount of up to $10,000,000 executed and delivered by
Aliens, Inc. in favor of Parent which are pledged by Parent as Collateral to
secure Obligations pursuant to the terms of the Pledge Agreement and the Loan
and Security Agreement.


(f)  Aliens, Inc. Loan Documents. The Agent shall have received certified copies
of the Aliens, Inc. Second Amended and Restated Credit Agreement and related
documents.


(g)  Hancock Amended and Restated Note Agreement. The Agent shall have received
a certified copy of the amendment to the Hancock Amended and Restated Note
Agreement in form and substance satisfactory to the Required Lenders.


(h)  Delivery. The Obligors, the Agent, the Required Lenders and the Issuing
Bank shall have executed and delivered this Agreement. In addition, the Obligors
shall have executed and delivered such further instruments and taken such
further action as the Agent and the Required Lenders may have reasonably
requested, in each case further to effect the purposes of this Agreement, the
Loan and Security Agreement and the other Loan Documents.


§5.   Amendments to the Loan and Security Agreement.


(a)  Amendment to Section 2.1.7 of the Loan and Security Agreement. Section
2.1.7 of the Loan and Security Agreement is hereby amended by deleting
“$150,000,000” in the fourth line thereof and substituting $200,000,000”
therefore.


(b)  Amendment to Section 10.2.6 of the Loan and Security Agreement. Section
10.2.6 of the Loan and Security Agreement is hereby amended and restated in its
entirety to read as follows:




“10.2.6. Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expense, commissions
and similar items in the Ordinary Course of Business; so long as such advances
do not exceed $1,000,000 in the aggregate at any time outstanding; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; (d) the purchase
of loans to Aliens, Inc. by Parent in the aggregate principal amount not to
exceed $10,000,000 under that certain Second Amended and Restated Credit
Agreement dated as of September 22, 2010, by and among Aliens, Inc., Bank of
America, NA. as administrative agent, swing line lender and letter of credit
issuer, and the other financial institutions from time to time party thereto, as
amended, modified or restated from time to time in accordance with the terms
thereof, and (e) as long as no Default or Event of Default exists, intercompany
loans by a Borrower to another Borrower.”


§6.             Miscellaneous Provisions.


(a)  Except as otherwise expressly provided, by this Agreement, all of the
respective terms, conditions and provisions of the Loan and Security Agreement,
the Notes and the other Loan Documents shall remain the same. The Loan and
Security Agreement, as amended hereby, shall continue in full force and effect,
and this Agreement and the Loan and Security Agreement, shall be read and
construed as one instrument.


(b)  THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).


(c)  This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument. In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought. A facsimile of an executed counterpart shall have the same effect as
the original executed counterpart.




















           IN WITNESS WHEREOF, the undersigned have duly executed this First
Amendment
Agreement as of the date first set forth above.


SENECA FOODS CORPORATION


 
            By:                      /s/Roland E. Breunig                                                      
Name: Roland E. Breunig
Title:    Chief Financial Officer




 
SENECA SNACK COMPANY
 


 
By:            /s/John D. Exner                                           
 
Name:            John D. Exner
 
Title:            Assistant Secretary


 


SENECA FOODS, LLC


 
                                                                        
     By:           /s/Roland E. Breunig                                                      
 Name: Roland E. Breunig
            Title: Treasurer
 


MARION FOODS, INC.
 


By:           /s/Roland E. Breunig                                                      
Name: Roland E. Breunig
 
Title:               Treasurer


 


LEBANON VALLEY COLD STORAGE, LLC




 
By:           /s/John D. Exner                                           
Name: John D. Exner
Title:  Assistant Secretary


 


LEBANON VALLEY COLD STORAGE, LP
By:           Lebanon Valley Cold Storage, LLC,
Its General Partner


By:           /s/John D. Exner                                           
Name:  John D. Exner
Title:  Assistant Secretary








 


 


 


 


[Signature page to First Amendment Agreement -Seneca]

 

 















 
 

--------------------------------------------------------------------------------

 



 


BANK OF AMERICA, NA.,
as Agent, Lender and Issuing Bank




By:           /s/Jeffrey J. White                                           
Name:  Jeffrey J. White
Title:  Senior Vice President


























































































[Signature page to First Amendment]











 
 

--------------------------------------------------------------------------------

 



 








RBS CITIZENS BUSINESS CAPITAL, a division
of  RBS ASSET FINANCE, INC., a subsidiary of
RBS CITIZENS, N.A.,
 as a Lender


                                         By:                      /s/John D.
Bobbin                                           
         Name:  John D. Bobbin
         Title:  Vice President
















































































[Signature page to First Amendment Agreement-Seneca]









 
 

--------------------------------------------------------------------------------

 



 
 






COOPERATIEVE CENTRALE RAIFFETSEN­
BOERENLEENBANK BA., “RABOBANK
NEDERLANU”, NEW YORK BRANCH, as a
        Lender





 

                                                                By:           /s/Betty
Janelle                                               
                                                                Name: Betty
Janelle
                                                                Title: Executive
Director


                                                                
By:           /s/Brett Delfino                                          
                                                                 Name: Brett
Delfino
                                                                 Title:
Executive Director


































































[Signature page to First Amendment Agreement - Seneca]



 
 

--------------------------------------------------------------------------------

 



 
 










MANUFACTURERS AND TRADERS TRUST
COMPANY, as a Lender




By:           /s/Jon M. Fogle 
Name: Jon M. Fogle
Title:  Vice President




















































































                                               [Signature page to First
Amendment Agreement - Seneca]

 
 

--------------------------------------------------------------------------------

 





U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:           /s/Jeffrey S.
Gruender                                                      
Name: Jeffrey S. Gruender
Title: Vice President
















































































[Signature page to First Amendment Agreement - Seneca]





 
 

--------------------------------------------------------------------------------

 



 
















BMO HARRIS BANK, N.A., as a Lender






         By:                      /s/William
Kennedy                                           
         Name: William Kennedy
                                                                                    
    Title: Vice President












































































[Signature page to First Amendment Agreement - Seneca]









 
 

--------------------------------------------------------------------------------

 



 












GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender




By:           /s/Daniel T.
Eubanks                                                      
Name:  Daniel T. Eubanks
Title:  Duly Authorized Signatory






































































[Signature page to First Amendment Agreement - Seneca]

 
 

--------------------------------------------------------------------------------

 
